Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanyingAnnual Report on Form 10-K of Color Accents Holdings, Inc., for theyear endingJuly 31, 2009, I, Diane Pyun, ChiefExecutive Officer andChief Financial Officer of Color Accents Holdings, Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. SuchAnnual Report on Form 10-K for theyear endingJuly 31, 2009, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in suchAnnual Report on Form 10-K for theyear endedJuly 31, 2009, fairly represents in all material respects, the financial condition and results of operations of Color Accents Holdings, Inc. Color Accents Holdings, Inc. Date: September 21, 2009 By: /s/ Diane Pyun Diane Pyun Chief Executive Officer, Chief Financial Officer
